EXHIBIT 10.2

WW INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE STOCK OPTION AWARDS

 

FOR GOOD AND VALUABLE CONSIDERATION, WW International, Inc., a Virginia
corporation (the “Company”), hereby grants to the employee of the Company or any
of its Affiliates identified below (the “Employee”) an Option to purchase the
aggregate number of shares of Common Stock of the Company specified below (the
“Option Award”) at the purchase price per share specified below (the “Exercise
Price”).  The Option Award is granted upon the terms, and subject to the
conditions, set forth in this Term Sheet, the Company’s stock incentive plan
specified below (as amended and restated, the “Plan”), and the Terms and
Conditions for Employee Stock Option Awards promulgated under such Plan and as
attached hereto (the “Terms and Conditions”), each hereby incorporated herein by
this reference and each as amended from time to time (capitalized terms not
otherwise defined herein shall have the same meanings ascribed to them in the
Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

«FirstName» «LastName»

Grant Date:

April 15, 2020

Plan:

Second Amended and Restated 2014 Stock Incentive Plan

Aggregate Number of Shares subject to Option:

«Shares_»

Exercise Price per Share of an Option:

US $[GREATER OF 5 DAY AVG CLOSING PRICE AND CLOSING PRICE ON GRANT DATE]

Vesting Schedule for Option
(subject to continued employment)

Date

 

4/15/2023

 

% of Shares subject to Option

 

100% of Aggregate Number of Shares subject to Option

 

Option Expiration Date:  April 15, 2030

 

 

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Option granted herein is awarded pursuant
to the Plan, is subject to and qualified in its entirety by this Term Sheet, the
Plan, and the Terms and Conditions, and shall be subject to the terms and
conditions of this Term Sheet, the Plan and the Terms and Conditions.  If the
Employee does not sign and return (or electronically accept, as applicable) this
Term Sheet by May 15, 2020, this Option Award shall be forfeited and shall be of
no further force and effect.

 

WW INTERNATIONAL, INC.

 

By:__________________________

Name:Kim SeymourEmployee Signature1

Title:Chief People Officer«Address1» «Address2»

«Address3»

«City», «State» «Zip»

«Country»




 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Employee’s signature hereof.

 

--------------------------------------------------------------------------------

 

 

WW INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE STOCK OPTION AWARDS

 

WW International, Inc., a Virginia corporation (the "Company"), grants to the
Employee who is identified on the Term Sheet for Employee Stock Option Awards
provided to the Employee herewith (the "Term Sheet") the Options specified in
the Term Sheet, upon the terms and subject to the conditions set forth in (i)
the Term Sheet, (ii) the Company stock incentive plan specified in the Term
Sheet (the "Plan") and (iii) these Terms and Conditions for Employee Stock
Option Awards promulgated under such Plan (these "Terms and Conditions"), each
hereby incorporated herein by this reference and each as amended from time to
time.  

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

 

Section 1.1 - Cause

 

"Cause" shall mean (i) the Employee's willful and continued failure to perform
his or her material duties with respect to the Company or its Affiliates which
continues beyond 10 days after a written demand for substantial performance is
delivered to the Employee by the Company or its Affiliates, (ii) willful
misconduct by the Employee involving dishonesty or breach of trust in connection
with the Employee's employment which results in a demonstrable injury (which is
other than de minimis) to the Company or its Affiliates, (iii) conviction for
any felony or any misdemeanor involving moral turpitude, or (iv) any material
breach of the Employee's restrictive covenants set forth in Section 6.10 below.

 

Section 1.2 - Code

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.3 - Committee

 

"Committee" shall mean the Compensation and Benefits Committee of the Board of
Directors of the Company.

 

Section 1.4 - Common Stock

 

"Common Stock" shall mean the common stock, no par value per share, of the
Company.

 

Section 1.5 - Company

 

"Company" shall mean WW International, Inc.

 




2

 

--------------------------------------------------------------------------------

 

 

Section 1.6 - Expiration Date

 

"Expiration Date" shall mean the expiration date of the Options specified on the
Term Sheet.

 

Section 1.7 - Grant Date

 

"Grant Date" shall mean the date specified on the Term Sheet on which the Option
Award was granted.

 

Section 1.8 ‑ Options

 

"Option" or "Options" shall each mean the non‑qualified stock option(s) to
purchase shares of Common Stock as granted under the Term Sheet and these Terms
and Conditions in accordance with the Plan.

 

Section 1.9 ‑ Permanent Disability

 

The Employee shall be deemed to have a "Permanent Disability" if the Employee is
unable to engage in the activities required by the Employee's job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

 

Section 1.10 ‑ Secretary

 

"Secretary" shall mean the Secretary of the Company.

 

ARTICLE II

 

GRANT OF OPTION AWARD

 

Section 2.1 ‑ Grant of Options

 

On and as of the Grant Date, the Company irrevocably grants to the Employee an
Option to purchase the number of shares of its Common Stock specified on the
Term Sheet, upon the terms and conditions set forth in the Term Sheet, these
Terms and Conditions and the Plan.  The Options shall vest and become
non-forfeitable in accordance with Article III hereof.

 

Section 2.2 ‑ Exercise Price for Options

 

Subject to Section 2.4 below, the exercise price of a share of Common Stock
covered by an Option shall be the Exercise Price per share specified on the Term
Sheet, without commission or other charge.

 




3

 

--------------------------------------------------------------------------------

 

 

Section 2.3 ‑ Consideration to the Company

 

In consideration of the granting of the Option Award by the Company, the
Employee agrees to render faithful and efficient services to the Company or its
Affiliates with such duties and responsibilities as the Company or its
Affiliates shall from time to time prescribe.  Nothing in the Term Sheet, in
these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without
Cause.  Employee hereby acknowledges and agrees that neither the Company or its
Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

 

Section 2.4 ‑ Adjustments

 

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to an Option Award are, from time to time, changed
into or exchanged for a different number or kind of shares of the Company or
other securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such Option Award, including the portions thereof then
unexercised, shall be exercisable.  Any such adjustment made by the Committee in
its sole discretion and in accordance with the provisions of the Plan shall be
final and binding upon the Employee, the Company and all other interested
persons.

 

ARTICLE III

 

VESTING AND EXERCISABILITY

 

Section 3.1 ‑ Commencement of Vesting and Exercisability

 

Unless otherwise provided in the Term Sheet, these Terms and Conditions or the
Plan, so long as the Employee continues to be employed by the Company or its
Affiliates, the Options shall vest and become exercisable on the dates specified
on, and to the extent provided by, the Option vesting schedule set forth on the
Term Sheet; provided, the Options shall immediately vest and become exercisable
as to one hundred percent (100%) of the shares of Common Stock subject to such
Option immediately prior to a Change in Control but only to the extent that the
Options have not otherwise terminated or become vested.

 

Section 3.2 ‑ Expiration of Options

 

(a)The Options shall remain outstanding unless earlier exercised or terminated
until the Expiration Date.  The Employee shall cease any additional vesting in
his or her Options upon any termination of his or her employment and the
unvested portion of the Options shall be cancelled without payment therefor upon
any termination of his or her employment.  Except as otherwise provided herein,
the Options may not be exercised to any extent by Employee after the first to
occur of the following events (an “Event”):

 

4

 

--------------------------------------------------------------------------------

 

 

(i)The Expiration Date;

 

(ii)The first anniversary of the date of the Employee's termination of
employment by reason of death or Permanent Disability;

 

(iii)The first business day which is ninety calendar days after the date of the
Employee’s termination of employment for any reason other than for Cause, death
or Permanent Disability;

 

(iv)The date of an Employee's termination of employment by the Company or any of
its Affiliates for Cause; and

 

(v)If the Committee so determines pursuant to the provisions of the Plan, in the
event of certain business combinations.  At least ten (10) days prior to the
effective date of such business combination, the Committee shall give the
Employee notice of such event if the Options have then neither been fully
exercised nor become unexercisable under this Section 3.2.

 

(b)Termination of Options upon Certain Events.  If (i) an Event occurs or (ii)
the beneficiaries of an Employee’s Trust shall include any person or entity
other than the Employee, his or her spouse or his or her lineal descendants, all
Options held by the Employee or an Employee’s trust, as the case may be, whether
or not exercisable prior to such Event, will terminate immediately without
payment therefor.  

 

ARTICLE IV

 

EXERCISE OF OPTIONS AND STOCKHOLDER RIGHTS

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Employee, only he, she or the Trustee of an
Employee’s Trust may exercise the Options or any portion thereof.  After the
death of the Employee, any exercisable portion of the Options may, prior to the
time when an Option becomes unexercisable under Section 3.2, be exercised by his
or her personal representative or by any person empowered to do so under the
Employee's will or under the then applicable laws of descent and distribution.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Options or the entire Options, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Options or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3 - Manner of Exercise

 

The Options, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office (or such third party stock plan
administrator engaged by the Company to manage the exercise of the Options) all
of the following prior to the time when the Options or such portion become
unexercisable under Section 3.2:  

5

 

--------------------------------------------------------------------------------

 

 

 

(a)Notice in writing signed by the Employee or the other person then entitled to
exercise the Options or portion thereof, stating that the Options or portion
thereof are thereby exercised, such notice complying with all applicable rules
established by the Committee;

 

(b)

Full payment (in cash, by check or by a combination thereof) for the shares with
respect to which such Options or portion thereof are exercised;

 

(c)

Full payment to the Company of all amounts which, under federal, state or local
law, it is required to withhold upon exercise of the Options; and

 

(d)

In the event the Options or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Options.

 

Section 4.4 ‑ Conditions to Issuance of Stock Certificates

 

The shares of Common Stock deliverable upon the exercise of the Options, or any
portion thereof, shall be fully paid and nonassessable.  The Company shall not
be required to deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Options, or any portion thereof, prior to
fulfillment of all of the following conditions:

 

(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(b)The lapse of such reasonable period of time following the exercise of the
Options as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 ‑ Rights as Stockholder

 

(a)The holder of the Options shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of the Options or any portion thereof unless and until
certificates representing such shares shall have been issued to (or
uncertificated securities recorded as owned by) such holder as provided under
this Article IV.  As soon as practicable following the date that the Employee
becomes entitled to receive the shares of Common Stock pursuant to this Article
IV, certificates for the Common Stock shall be delivered to the Employee or to
the Employee’s legal guardian or representative (or if such Common Stock is
evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company in the name of a clearing agency, the
Company will cause the Common Stock to be entered in the records of such
clearing agency as owned by the Employee).  

 

(b)Tax Advice.  The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of Options made hereunder.

 

6

 

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

Section 5.1 - Authorization  

 

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon exercise of the Options (or any portion thereof), the
Common Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable.

 

Section 5.2 - Registration  

 

The Company shall use reasonable efforts to register the Common Stock and the
Options on a Form S‑8 Registration Statement or any successor to Form S‑8 to the
extent that such registration is then available with respect to such Common
Stock and Options, and the Company will file the reports required to be filed by
it under the Securities Act of 1933, as amended (the "1933 Act"), and the
Securities Exchange Act of 1934, as amended (the "Act"), and the rules and
regulations adopted by the SEC thereunder, to the extent required from time to
time to enable the Employee to sell his or her shares of Stock without
registration under the 1933 Act within the limitations of the exemptions
provided by (A) Rule 144 under the 1933 Act, as such rule may be amended from
time to time, or (B) any similar rule or regulation hereafter adopted by the
SEC.  

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 ‑ Administration

 

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options.  In
its absolute discretion, the Board of Directors of the Company may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan, the Term Sheet and these Terms and Conditions.

 

Section 6.2 ‑ Shares to Be Reserved

 

The Company shall at all times during the term of the Option Award reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Term Sheet and these Terms and Conditions.

 

7

 

--------------------------------------------------------------------------------

 

 

Section 6.3 - Recapitalizations, etc.

 

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the Option Award, to any and
all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company or its Affiliates (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Option Award, by reason of any stock dividend, split,
reverse split, combination, recapitalization, liquidation, reclassification,
merger, consolidation or otherwise.

 

Section 6.4 - State Securities Laws

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Options to the Employee.  

 

Section 6.5 - Binding Effect

 

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.  In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

 

Section 6.6 - Miscellaneous

 

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive.  If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

Section 6.7 ‑ Notices

 

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
or her at the address given on the Term Sheet.  By a notice given pursuant to
this Section 6.7, either party may hereafter designate a different address for
notices to be given to him or her.  Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee's
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
6.7.  Any notice shall have been deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.  

 

8

 

--------------------------------------------------------------------------------

 

 

Section 6.8 ‑ Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

 

Section 6.9 ‑ Applicability of Plan

 

The Common Stock issued to the Employee upon exercise of the Options shall be
subject to all of the terms and provisions of the Plan, to the extent applicable
to the Options and any shares of Common Stock issuing upon the exercise of the
Options (or any portion thereof).  In the event of any conflict between the Term
Sheet and these Terms and Conditions, these Terms and Conditions shall
control.  In the event of any conflict between the Term Sheet or these Terms and
Conditions and the Plan, the terms of the Plan shall control.

 

Section 6.10 - Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

 

(a)In consideration of the Company entering into the Term Sheet and these Terms
and Conditions with the Employee, the Employee hereby agrees effective as of the
Grant Date, for so long as the Employee is employed by the Company or one of its
Affiliates and for a period of one year thereafter (the “Noncompete Period”),
the Employee shall not, without the Company’s prior written consent, directly or
indirectly, engage in, be employed by, act as a consultant for or have a
financial interest (other than an ownership position of less than 1% in any
company whose shares are publicly traded or any non-voting, non-convertible debt
securities in any company) in any business engaged in Company Business, or work
for or provide services to any Competitor of the Company or its Affiliates,
within the United States or within any foreign country in which the Company or
its Affiliates (i) has an office, (ii) is or has engaged in Company Business or
(iii) proposes to engage in Company Business, as of the date of the termination
of the Employee’s association with the Company.  For the purposes of these
provisions, (A) the term “Company Business” shall mean any business related to
weight loss or weight management programs, products, services and/or other
similar activities; and (B) the term “Competitor” means any natural person,
corporation, limited liability company, firm, organization, trust, partnership,
association, joint venture, government agency or other entity (including, but
not limited to, the websites and other electronic or digital media of such
entities) that engages, or proposes to engage, in Company Business, including,
but not limited to, (x) entities which are directly engaged in Company Business;
and (y) entities which have a primary focus in broader topic areas, but who
nevertheless engage in Company Business such as Unilever (Slimfast) (provided,
however, only the part of such entities that are engaged in or oversee Company
Business shall be deemed a “Competitor” for purposes of these provisions).

 




9

 

--------------------------------------------------------------------------------

 

 

(b)The Employee will not disclose or use at any time, any Confidential
Information (as defined below) of which the Employee is or becomes aware,
whether or not such information is developed by him or her, except (i) to the
extent that such disclosure or use is directly related to and required by the
Employee performance of duties, if any, assigned to the Employee by the Company
or its Affiliates or (ii) pursuant to the order of any court or administrative
agency.  As used herein, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company or its Affiliates in connection with its business,
including but not limited to (i) products or services, (ii) fees, costs and
pricing structures, (iii) business and financial results, plans, budgets, and
projections, (iv) designs, content and other creative elements associated with
products and services or marketing and promotional campaigns and programs, (v)
computer software, including operating systems, applications and program
listings, (vi) flow charts, manuals and documentation, (vii) data bases, (viii)
accounting and business methods, (ix) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (x) customers and clients and customer or client lists,
(xi) other copyrightable works, (xii) all technology and trade secrets, and
(xiii) all similar and related information in whatever form.  Confidential
Information will not include any information that has been published in a form
generally available to the public by a person or entity other than the Employee
prior to the date the Employee proposes to disclose or use such information.  

 

(i)Nothing in these Terms and Conditions shall prohibit or impede the Employee
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law.  The Employee does not need the prior authorization of (or to give notice
to) the Company regarding any such communication or disclosure.  The Employee
hereby confirms that the Employee understands and acknowledges that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made either
(1) in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  The Employee understands
and acknowledges further that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.  Notwithstanding the foregoing, under no circumstance will the
Employee be authorized to disclose any information covered by the Company’s
attorney-client privilege or the Company’s attorney work product (A) without the
prior written consent of the Company’s General Counsel or other officer
designated by the Company, or (B) unless such disclosure of that information
would otherwise be permitted pursuant to 17 CFR 205.3(d)(2), applicable state
attorney conduct rules, or otherwise under applicable law or court order.

 

(ii)


10

 

--------------------------------------------------------------------------------

 

 

The Employee acknowledges and agrees that all copyrights, works, inventions,
innovations, improvements, developments, patents, trademarks and all similar or
related information which relate to the actual or anticipated business of the
Company and its subsidiaries (including its predecessors) and conceived,
developed or made by the Employee while employed by the Company or its
Affiliates belong to the Company.  The Employee will perform all actions
reasonably requested by the Company (whether during or after the Noncompete
Period) to establish and confirm such ownership at the Company’s expense
(including without limitation assignments, consents, powers of attorney and
other instruments).

 

(c)The Employee shall disclose promptly in writing and assign immediately, and
hereby assigns to the Company, all of the Employee’s right, title and interest
in and to, any original works of authorship, formulas, processes, programs,
benchmarking, solutions, tools, content, databases, techniques, know-how, data,
developments, innovations, inventions, improvements, trademarks, patents,
copyrights or discoveries, whether or not copyrightable, patentable or otherwise
legally protectable, and whether or not they exist in electronic form, print
form or other tangible or intangible form of medium (hereinafter referred to
collectively as “Work Product”), which the Employee makes or conceives, or first
reduces to practice or learns, either solely or jointly with others, during his
or her employment period with the Company or its Affiliates, through the
Employee’s work with the Company or its Affiliates, or with any other person or
entity pursuant to an assignment by the Company or its Affiliates.  The Employee
acknowledges the special interest the Company and its Affiliates hold in its
processes, techniques and technologies and agrees that such processes,
techniques and technologies shall not be directly or indirectly used or
distributed by the Employee for the interests of any person or entity besides
the Company or its Affiliates.

 

(i)All disclosures and assignments made pursuant to these Terms and Conditions
are made without royalty or any additional consideration to the Employee other
than the regular compensation paid to the Employee by the Company or its
Affiliates.  

 

(ii)The Employee shall execute, acknowledge and deliver to the Company or its
Affiliates all necessary documents, and shall take such other action as may be
necessary to assist the Company in obtaining by statute, copyrights, patents,
trademarks or other statutory or common law protections for the Work Product
covered by these Terms and Conditions, vesting title and right in such
copyrights, patents, trademarks and other protections in the Company and its
designees.  The Employee hereby agrees that the Work Product constitutes a “work
made for hire” in accordance with the definition of that term under the U.S.
copyright laws.  The Employee shall further assist the Company or its Affiliates
in every proper and reasonable way to enforce such copyrights, patents,
trademarks and other protections as the Company may desire.  The Employee’s
obligation to deliver documents and assist the Company or its Affiliates under
these Terms and Conditions applies both during and subsequent to the term of
his/her employment.

 




11

 

--------------------------------------------------------------------------------

 

 

(iii)Any Work Product which the Employee may disclose to anyone within six (6)
months after the termination of his/her employment, or for which the Company or
its Affiliates may file an application for copyright, patent, trademark or other
statutory or common law protection within twelve (12) months after the
termination of said employment, shall be presumed to have been made, conceived,
first reduced to practice or learned during the term of the Employee’s
employment and fully subject to the terms and conditions set forth herein;
provided that if the Employee in fact, conceived any such Work Product
subsequent to the termination of the employment and such Work Product is not
based upon or derived from Confidential Information of the Company or its
Affiliates or does not relate to the scope of work performed by the Employee
pursuant to his/her employment duties with the Company or its Affiliates, then
such Work Product shall belong to the Employee and shall be the Employee’s sole
property.  The Employee assumes the responsibility of establishing by competent
legal evidence that such Work Product is not based on such Confidential
Information and that the Employee conceived any such Work Product after the
termination of his/her employment.

 

(iv)The Employee represents that the Work Product does not infringe any
copyright, patent or other proprietary right of any person or entity.  

 

(v)Attached to and made as part of these Terms and Conditions as Exhibit B is a
complete list of all Work Product, whether or not copyrighted, which has been
made or conceived or first reduced to practice by the Employee alone or jointly
prior to the date of his or her employment with the Company or its
Affiliates.  Such Work Product shall be excluded from the operation of these
Terms and Conditions.  If there is no such list on Exhibit B, the Employee
represents that no such Work Product exists at the time of execution of these
Terms and Conditions.

 

(d)Without the Company’s prior written consent, the Employee will not, during
the Noncompete Period, directly or indirectly, solicit or offer employment to
any person who has been employed by the Company or its Affiliates at any time
during the twelve months immediately preceding such solicitation.

 

(e)Notwithstanding clauses (a), (b), (c) and (d) above, if at any time a court
holds that the restrictions stated in such clauses (a), (b), (c) and (d) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area.  Because the Employee’s
services are unique and because the Employee has had access to Confidential
Information, the parties hereto agree that money damages will be an inadequate
remedy for any breach of these Terms and Conditions.  In the event of a breach
or threatened breach of these Terms and Conditions, the Company or its
Affiliates or their successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 




12

 

--------------------------------------------------------------------------------

 

 

(f)The Employee acknowledges and agrees that the restrictions and remedies under
this Section 6.10 are non-exclusive restrictions and remedies and shall not
limit or modify any other restrictive covenants to which Employee is subject to
as a result of Employee’s employment with or services to the Company or any of
its Affiliates nor shall such restrictions and remedies limit or modify the
Company’s and its Affiliates’ other rights and remedies to obtain other
monetary, equitable or injunctive relief as a result of breach of, or in order
to enforce, these Terms and Conditions or with respect to any other covenants or
agreements between the Company or any of its Affiliates and the Employee or the
Employee's obligations under applicable law.

 

Section 6.11 – Liability and Disposition

 

Except as otherwise provided herein, neither the Options nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Employee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 6.11 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 

Section 6.12 ‑ Amendment

 

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

 

Section 6.13 ‑ Governing Law

 

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

Section 6.14 - Jurisdiction

 

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York.  By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action.  The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

 

Section 6.15 ‑ Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 




13

 

--------------------------------------------------------------------------------

 

 

Section 6.16 - Counterparts

 

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.  

 

Section 6.17 - Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.  

 

 

 

 




14

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

JOINDER

 

 

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Stock Option Awards and that certain Terms and
Conditions for Employee Stock Option Awards, effective as of _____________
(collectively, the “Agreement”), among WW INTERNATIONAL, INC. (the “Company”)
and __________________________ (the “Employee”).  By execution of this Joinder,
the undersigned shall have all the rights, and shall observe all the
obligations, applicable to the Employee (except as otherwise set forth in the
Agreement), and to have made on the date hereof all representations and
warranties made by such Employee, modified, if necessary, to reflect the nature
of the undersigned as a trust, estate or other entity.

 

Name:  

 

Address for Notices:With copies to:

 

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

 

 

 

 

Signature:

 

Date:




15

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B2

 

 

2 

  If electronically accepting award, please provide a complete list of all Work
Product, if any, by printing out this Exhibit B page, listing the Work Product
on this Exhibit B and scanning the completed list to equity@ww.com.

16

 